Citation Nr: 9925593	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Esq.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
January 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  That decision 
denied entitlement to service connection for chronic 
lumbosacral strain and an ulcer condition.  


REMAND

In August 1997, the Board issued a decision concerning the 
veteran's claim for entitlement to service connection for 
back and ulcer conditions.  See Board Decision, August 25, 
1997.  The Board, in that decision, found that the veteran 
had not presented a well-grounded claim for the issue of 
entitlement to service connection for an ulcer condition.  It 
also concluded that the evidence was against the veteran's 
claim for entitlement to service connection for a lumbosacral 
disorder.  The veteran was notified of that decision and he 
appealed to the United States Court of Veterans Appeals, 
since renamed as the United States Court of Appeals for 
Veterans Claims, and hereinafter the Court.

In [redacted](U.S. Vet. App.[redacted]), 
the Court remanded the case to the Board for further 
development with respect to the veteran's claim for 
entitlement to service connection for a back condition.  The 
other issue on originally on appeal, the ulcer claim, was 
withdrawn from consideration by the appellant.  With respect 
to the back issue, the Court, through the Joint Motion for 
Partial Vacation and Remand and to Stay Further Proceedings, 
notified the Board that additional medical information was 
needed prior to the issuance of a final decision on the 
merits of the veteran's claim.  The Board was ordered to 
obtain said information.  Thus, in accordance with the 
directions by the Court, the claim is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran for the 
names and addresses of all government and 
nongovernment physicians who have treated 
him for any type of back disability since 
June 1994 (the date of the original RO 
decision).  The RO should then obtain and 
associate with the claims folder all 
treatment records of the veteran from 
such health care providers.  Of interest 
are any progress notes, special studies, 
x-ray films, laboratory tests, and 
technicians' reports of the veteran's 
treatment during the years 1994 to the 
present.  If any government records have 
been retired, the RO should attempt to 
obtain those records through the 
appropriate retirement depot.  If no 
records exist, it should be so noted in 
the record. 

2.  The RO should schedule the veteran 
for an orthopaedic examination of the 
veteran's back; said examination should 
be conducted, if possible, by a physician 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, such as range of motion 
studies and strength tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  [It is recommended that x-ray 
films of the veteran's lumbar segment of 
the spine be accomplished.]  The RO 
should request that the examining 
orthopaedist and the radiologist render 
diagnoses of all current pathology of the 
back found to be present and provide a 
comprehensive report, including a 
complete rational for all conclusions 
reached.  

The examiners should also express an 
opinion as to the etiology of any lower 
back condition diagnosed.  The examiners 
are hereby put on notice that while the 
veteran was in service, he injured an 
area of the lumbar segment of the spine 
located at L5-S1.  After service, the 
veteran was involved in an automobile 
accident that possibly involved the area 
surrounding L-3 and L-4.  The examiners 
are asked to comment on the location of 
the veteran's current lumbar segment of 
the spine disability and whether the 
current disability is related to the 
automobile accident or to the veteran's 
military service or to some other 
incident not previously noted by the 
Board.  If the etiology of the veteran's 
current back condition cannot be 
differentiated, it should be so noted in 
the record.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant is 
put on notice that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the decision remains unfavorable, 
the veteran and his attorney should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


